Name: Commission Regulation (EC) No 3278/94 of 28 December 1994 abolishing the countervailing charge on fresh lemons originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/78 Official Journal of the European Communities 29. 12. 94 COMMISSION REGULATION (EC) No 3278/94 of 28 December 1994 abolishing the countervailing charge on fresh lemons originating in Argentina the conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of fresh lemons originating in Argentina can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2753/94 (2), and in parti ­ cular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 2617/94 (3), as last amended by Regulation (EC) No 2802/94 (4), intro ­ duced a countervailing charge on fresh lemons originating in Argentina ; Whereas for this product originating in Argentina there were no prices for six consecutive working days ; whereas HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2617/94 is hereby repealed. Article 2 This Regulation shall enter into force on 29 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1994. For the Commission Ren6 STEICHEN Member of the Commission 0 OJ No L 118, 20. 5 . 1972, p. 1 . 0 OJ No L 292, 12. 11 . 1994, p. 3. (3) OJ No L 279, 28 . 10. 1994, p. 23 . (4) OJ No L 297, 18 . 11 . 1994, p. 18 .